
	

116 S1127 IS: To amend the Atomic Energy Act of 1954 to require the Secretary of Energy to report to Congress regarding applications for authorizations to engage or participate in the development or production of special nuclear material outside the United States, and for other purposes.
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1127
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2019
			Mr. Markey (for himself, Mr. Rubio, Mr. Kaine, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the Atomic Energy Act of 1954 to require the Secretary of Energy to report to Congress
			 regarding applications for authorizations to engage or participate in the
			 development or production of special nuclear material outside the United
			 States, and for other purposes.
	
	
		1.Reporting requirements relating to applications for authorization to develop or produce special
			 nuclear material
 outside the United StatesSection 57 of the Atomic Energy Act of 1954 (42 U.S.C. 2077) is amended by adding at the end the following:
			
				f.Reporting requirements
					(1)Quarterly reports
 (A)In generalNot later than 90 days after the date of the enactment of this subsection, and every 90 days thereafter, the Secretary of Energy shall submit to the chairman and ranking member of each of the appropriate congressional committees a report that describes each authorization issued by the Secretary under subsection b.(2) during the 90-day period preceding submission of the report.
 (B)ElementsEach report required by subparagraph (A) shall include— (i)a summary of each application for an authorization under subsection b.(2) during the 90-day period preceding submission of the report, including a description of—
 (I)whether the application was accepted or rejected; (II)the applicant; and
 (III)the intended purpose for which the applicant sought the authorization; and (ii)an annex containing—
 (I)each application submitted to the Secretary during that period; and (II)each report submitted to the Secretary under section 810.12 of title 10, Code of Federal Regulations (or any corresponding similar regulation or ruling) during that period.
 (C)Additional material in initial reportThe first report required to be submitted by subparagraph (A) shall include the matters required by subparagraph (B) for the period beginning on March 25, 2015, and ending on the date of the enactment of this subsection.
 (D)Review by Secretary of StateThe Secretary shall submit each report required by this paragraph to the Secretary of State for approval before submitting the report to the chairmen and ranking members of the appropriate congressional committees.
 (E)FormEach report required by this paragraph shall be submitted in unclassified form but may include a classified annex.
 (2)Submission to Congress of applications and certain reportsThe Secretary of Energy shall provide to the chairman and ranking member of each of the appropriate congressional committees an application for an authorization under subsection b.(2) that is pending before or has been approved by the Secretary, or a report submitted under section 810.12 of title 10, Code of Federal Regulations (or any corresponding similar regulation or ruling), not later than 10 days after receiving a request for the application or report, as the case may be, from the chairman or ranking member of either such committee.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Appropriations, the Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Appropriations, the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Foreign Affairs of the House of Representatives..
		
